Oo FO ~~ DB A F&F We WH Fr

mB bo wR BO BR KO BR ND ORDO OO ee ee
oOo NY NN UH BF He NH KF CS BO tO HN DR AU UlUlUeUOULDN lL lLlU DD

 

 

Case 2:20-cv-00963-DGC Document1 Filed 05/18/20 Page 1 of 15

Penny L. Koepke |
pkoepke hoalaw.biz
axwell & Morgan, P.C.
4854 E. Baseline Road, Suite 104
Mesa, Arizona 85206
Telephone (480) 833-1001

[Additional counsel appearing on signature page]

Attorneys for Plaintiff SIDNEY NAIMAN
and the Class

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Sidney Naiman, individually and on

 

 

behalf of all others similarly situated,

Plaintiff, Case No.
Vv.

JURY TRIAL DEMANDED

Alle Processing Corp., a New York
Corporation,

Defendants.

CLASS ACTION COMPLAINT

 

CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Plaintiff Sidney Naiman (“Plaintiff or “Naiman”) brings this Class Action
Complaint and Demand for Jury Trial (“Complaint”) against Defendant Alle
Processing Corp. (“Defendant” or “Alle’”) to stop Defendant’s practice of selling
food products with inaccurate Nutrition Facts labels and to obtain redress for all
persons injured by its conduct. Plaintiff, for his Complaint, alleges as follows upon

personal knowledge as to himself and his own acts and experiences, and, as to all

 

 

 
Oo fo DY A A BP W YN Be

Nm SO BP Bo BO BF BRD BRD ORR me me nm
co Ss AO A FEF BHD YY KH Oo (ODULUlUlUuwrOlUwALS OUD UU SlULWheULULDNYL UL LUD

 

 

Case 2:20-cv-00963-DGC Document1 Filed 05/18/20 Page 2 of 15

other matters, upon information and belief, including investigation conducted by his

 

attorneys.
NATURE OF THE ACTION
1. Defendant Alle Processing Corp. is a food manufacturer based in
Queens, New York.
2. One of Defendant’s food products is its Mon Cuisine brand frozen
meals.
3. Defendant formulated, manufactured, warranted, advertised, and sold

its Mon Cuisine frozen meals through the United States.

4, Unfortunately for consumers, who rely upon Defendant’s advertising
and product label claims in deciding to purchase Defendant’s food products, the
packaging of Defendant’s Mon Cuisine frozen meals do not contain accurate
Nutrition Facts label statements.

5. Specifically, Defendant’s Nutrition Facts label statements on the
packaging of its Mon Cuisine frozen meals significantly understate the calories, fat
content, cholesterol, sodium, and carbohydrates in a serving as well the Daily
Reference Value (“DRV”).

6. This is because Defendant’s Nutrition Facts statements inaccurately
state that there is only one 10 oz. serving in each container, when in reality the

containers contain 40 oz. of food.

 

 
co Oo SS DH A FE BY NY

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00963-DGC Document1 Filed 05/18/20 Page 3 of 15

7. In other words, each of Defendant’s Nutrition Facts statements are
misrepresented by one-fourth—i.e., a Mon Cuisine package that states there is only
260 calories in a serving and therefore in a container is inaccurate because there are
1,040 calories in the container.

8.  Defendant’s mislabeling of key nutritional information is so substantial
and deviates well beyond the bounds of any margin of error, that had Plaintiff and
members of the Class known of the true nutritional value of Defendant’s Mon
Cuisine products, they would not have purchased the product.

9. Defendant had no reasonable basis to believe that the Nutrition Fact
statements on its labels were accurate and therefore knew, or should have known,
that the labeling on its Mon Cuisine meals was deceptive, misleading, and failed to
comply with applicable laws and regulations. Nevertheless, Defendant continues to
advertise, distribute, label, market, and sell its Mon Cuisine meals.

10. Asaresult of Defendant’s unlawful and deceptive conduct, Plaintiff
Naiman and the members of the alleged Class seek actual and statutory damages,
injunctive relief, declaratory relief, costs, and reasonable attorneys’ fees.

PARTIES
11. Plaintiff Naiman is a natural person and citizen of the State of Arizona.
12. Defendant Alle Processing Corp. is a corporation organized and

existing under the laws of the State of New York with headquarters located at 5620

 

 
ho

Co fF SY DH vA SP WwW

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00963-DGC Document1 Filed 05/18/20 Page 4 of 15

59th Street, Maspeth, New York 11378, Defendant conducts business throughout
the State of New York and this District.
JURISDICTION AND VENUE

13. This Court has subject matter jurisdiction under the Class Action
Fairness Act, 28 U.S.C. § 1332 (“CAFA”), because the alleged Class consists of
over 100 persons, there is minimal diversity, and the claims of the class members
when aggregated together exceeds $5 million. Further, none of the exceptions to
CAFA applies.

14. This Court has personal jurisdiction over Alle because it conducts
significant amounts of business transactions within this District, and the wrongful
conduct giving rise to this case occurred in, was directed to, and/or emanated from
this District.

15. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)
because both Plaintiff resides in this District and the causes of action arose, in
substantial part, in this District.

COMMON FACTUAL ALLEGATIONS

16. The FDA is responsible for assuring that foods sold in the United
States are properly labeled.

17. The Food, Drug, and Cosmetic Act (““FDCA”), 21 U.S.C. § 301, e¢

seq., and the Fair Packaging and Labeling Act (“FPLA”) are the federal statutes

 

 
Oo ~J Hm We Se WY bw

Oo

10
11
12
13
14
15
16
17
18
19
20
21

22-

23
24
25
26
27
28

 

 

Case 2:20-cv-00963-DGC Document1 Filed 05/18/20 Page 5 of 15

governing food products under the FDA’s purview.

18. The National Labeling and Education Act (““NLEA”), which amended
the FDCA, requires most food to bear food labels and requires that the labels
contain nutrient content claims that comply with federally-mandated requirements.

19. Defendant’s Mon Cuisine meals constitutes a food as that term is
defined under federal law and thus must comply with the FDCA’s requirements, as
well as complying with the related FDA regulations codified at 21 C.F.R. § 101.9.

20. Defendant’s misleading statements on its labels render its Mon Cuisine
meals misbranded as that term is defined in 21 U.S.C. § 343, et. seg.

FACTS SPECIFIC TO PLAINTIFF NAIMAN

21. Plaintiff Naiman fell victim to Defendant’s mislabeled Mon Cuisine
meals.

22. Naiman purchased one of Defendant’s Mon Cuisine meals (the “Beef
Stuffed Cabbage” variety) on April 14, 2020 at a Costco store located at 4570 East
Cactus Road, Phoenix, AZ 85032.

23. Naiman purchased Defendant’s Mon Cuisine meal for his own
consumption.

24. Naiman purchased Defendant’s product in part based on the

aforementioned misrepresentations concerning the product’s nutrient content.

 

 
—

ho bo ho bo Bho bo BO bo bo e e — — — i pose _ — — °
oO ~] an LA a Ma bo a Qo oO co ~~ a aA fp w No ee > \O oO ~] aN in a a to

 

 

Case 2:20-cv-00963-DGC Document1 Filed 05/18/20 Page 6 of 15

25. Plaintiff would not have purchased and consumed the product had she
known the truth about the product’s nutrient content.
26. Below are photographs of the Mon Cuisine meal purchased by

Plaintiff:

 

 

 

 

 
2D Oo © ~sS DN WO

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00963-DGC Document1 Filed 05/18/20 Page 7 of 15

 

27. Naiman is a member of the alleged Class pleaded herein, who ail
purchased Defendant’s Mon Cuisine products during the relevant time period.

28. Naiman and the other members of the Class were misled by
Defendant’s misrepresentations and would not have purchased the products if they

had not been deceived by the inaccurate nutrient label.

 

 
a

Oo CO ~J BD wv

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-00963-DGC Document1 Filed 05/18/20 Page 8 of 15

CLASS ALLEGATIONS

29. Plaintiff Naiman brings this action pursuant to Federal Rule of Civil
Procedure 23(a), (b)(2), and (b)(3) on behalf of herself and two classes defined as
follows:

Mon Cuisine Purchaser Class: All persons in the United States who

from the beginning of any applicable statutory limitations period

through the present purchased Defendant’s Mon Cuisine product where

the nutrient label on the packaging of the product misrepresented the

nutritional content contained in the container.

30. The following people are excluded from the Class: any Judge or
Magistrate presiding over this action and members of their families; (2) Defendant,
Defendant’s subsidiaries, parents, successors, predecessors, and any entity in which
the Defendant or its parents have a controlling interest and its current or former
employees, officers and directors; (3) persons who properly execute and file a
timely request for exclusion from the Classes; (4) persons whose claims in this
matter have been finally adjudicated on the merits or otherwise released; (5)
Plaintiff's counsel and Defendant’s counsel; and (6) the legal representatives,
successors, and assigns of any such excluded persons. Plaintiff anticipates the
potential need to amend the Class Definition following the completion of class
discovery regarding the size and scope of the Class.

31. Numerosity: The exact size of the Class is unknown and not available

to Plaintiff at this time, but individual joinder is impracticable. On information and

 

 

 
Oo & ND BR tA RB OB OB

10
ll
12
13
14
15
16
U7
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00963-DGC Document1 Filed 05/18/20 Page 9 of 15

belief, there are hundreds or thousands of consumers who purchased Defendant’s
Sous-Vide Oatmeal Bites and who fall into the definition of the Class. Members of
the Classes can be easily identified through Defendant’s records and by reference to
objective criteria.

32. Commonality: There are several questions of law and fact common to
the claims of Plaintiff and the Class on which every class member’s claim will
either succeed or fail, and which will be proven using common evidence. Such
common questions for the Class include, without limitation:

(a) Whether the product was mislabeled;

(b) | Whether the Nutritional Facts label on the product is accurate;

(c) Whether Defendant violated federal labeling requirements;

(d) Whether Defendant breached express warranties to Plaintiff and
Members of the Class;

(ec) Whether Defendant was unjustly enriched at the expense of
Plaintiff and the Class; and

(f) | Whether Plaintiff and the Class are entitled to injunctive relief.

33. Typicality: Plaintiff's claims are typical of the claims of the other
members of the Class. Plaintiff is a member of the Class, and if Defendant’s
labeling violated the law as it relates to Plaintiff then it violated the law as it relates

to other Class members. Plaintiff and the Classes sustained damages as a result of

 

 

 
—

Ne Bho BRO ORD ORD OD DR rrth rh ee
co ns} A Wr BB WN NH FY CO OBO Oo st DB A FP WW NYY KF BS

oO Oo SN DH OH Fe YW NY

 

 

Case 2:20-cv-00963-DGC Document1 Filed 05/18/20 Page 10 of 15

Defendant’s uniform wrongful conduct during transactions with Plaintiff and the
Class.

34. Adequate Representation: Plaintiff will fairly and adequately
represent and protect the interests of the Class, and has retained counsel competent
and experienced in complex class actions. Plaintiff has no interest antagonistic to
those of the Class, and Defendant has no defenses unique to Plaintiff.

35. Policies Generally Applicable to the Class: This class action is
appropriate for certification because Defendant has acted or refused to act on
grounds generally applicable to the Class as respective wholes, thereby requiring
the Court’s imposition of uniform relief to ensure compatible standards of conduct
toward the Class members, and making final injunctive relief appropriate with
respect to the Classes as respective wholes. Defendant’s practices challenged herein
apply to and affect the Class members uniformly, and Plaintiffs challenge of those
practices hinges on Defendant’s conduct with respect to the Classes as respective
wholes, not on facts or law applicable only to Plaintiff.

36. Predominance: The common questions of law and fact set forth above
predominate over any individual issues.

37. Superiority and Manageability: This case is also appropriate for
class certification because class proceedings are superior to all other available

methods for the fair and efficient adjudication of this controversy given that joinder

10

 

 

 
coc CO Ss DH tA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00963-DGC Document1 Filed 05/18/20 Page 11 of 15

of all parties is impracticable. The damages suffered by the individual members of
the Class will likely be relatively small, especially given the burden and expense of
individual prosecution of the complex litigation necessitated by Defendant’s
actions. Thus, it would be virtually impossible for the individual members of the
Class to obtain effective relief from Defendant’s misconduct. Even if members of
the Class could sustain such individual litigation, it would still not be preferable to a
class action, because individual litigation would increase the delay and expense to
all parties due to the complex legal and factual controversies presented in this
Complaint. By contrast, a class action presents far fewer management difficulties
and provides the benefits of single adjudication, economy of scale, and
comprehensive supervision by a single court. Economies of time, effort and expense
will be fostered and uniformity of decisions ensured.
FIRST CAUSE OF ACTION
Breach of Express Warranties
(On behalf of Plaintiff and the Class)
37, Plaintiff incorporates the foregoing allegations as if fully set forth
herein.
38. Defendant made express warranties and representations in respect to
the Mon Cuisine nutrient content, namely the number of servings contained in the

package.

39. Defendant’s labeling on its Mon Cuisine packaging were made directly

11

 

 
& WwW bv

Oo CF ~~ BH A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00963-DGC Document1 Filed 05/18/20 Page 12 of 15

to consumers and end purchasers of the product, constitute express warranties, and
became part of the basis of the bargain between the Parties.

40. Thus, a collective “express warranty” was created that the Mon
Cuisine meals would conform to Defendant’s affirmations and promises.

41. Defendant breached express warranties about its Mon Cuisine meals

|| because Defendant’s statements about the product were false and the product

doesn’t conform to Defendant’s affirmations and promises, as described above,
42. Defendant’s conduct constitutes a breach of express warranties under
UCC 2-313, as adopted by the follow state statutes:

Ala. Code § 7-2-313, et seq.; Alaska Stat. § 45,.02.313, et seq.; Ariz.
Rev. Stat. § 47-2313, et seq.; Ark. Code § 4-2-313, et seq.; Cal. Com.
Code § 2313, et seq.; Colo. Rev. Stat. § 4-2-313, et seq.; Conn. Gen.
Stat. § 42a-2-313, et seq.; 6 Del. C. § 2-313, et seq.; D.C. Code § 28:2-
313, et seq.; Fla. Stat. § 672.313, et seq.; O.C.G.A. § 11-2-313, et seq.;
Haw. Rev. Stat. § 490:2-313, et seq.; Idaho Code § 28-2-313, et seq.;
810 Ill. Comp. Stat. 5/2-313, et seq.; Ind. Code § 26-1-2-313, et seq.;
Iowa Code § 554.2313, et seq.; Kan. Stat. § 84-2-313, et seq.; Ky. Rev.
Stat. § 355,.2-313, et seq.; La. Rev. Stat § 9:2800.53(6) , et seq.; 11
M.LR.S.A. § 2-313, et seq.; Md. Code Ann., Com. Law § 2-313, et seq.;
Mass. Code 106, § 2-313, et seq.; Mich. Comp. Laws 440.2313, et
seq.; Minn. Stat. § 336.2-313, et seq.; Miss. Code § 75-2-313, et seq.;
Mo. Rev. Stat. § 400.2-313, et seq.; Mont. Code § 30-2-313, et seq.;
Neb. U.C.C. § 2-313, et seq.; Nev. Rev. Stat. § 104.2313, et seq.; N.H.
Rev. Stat. § 382-A:2-313, et seq.; N.J. Stat. § 12A:2-313, et seq.; N.M.
Stat. § 55-2-313, et seq.; N.Y. U.C.C. § 2-313, et seq.; N.C. Gen. Stat.
§ 25-2-313, et seq.; N.D. Cent. Code § 41-02-30, et seq.; Ohio Rev.
Code § 1302.26, et seq.; Okla. Stat. Tit. 12A, § 2-313, et seq.; Or. Rev.
Stat. § 72.3130, et seq.; 13 Pa. Cons. Stat. § 2313, et seq.; R.I. Gen.
Laws § 6A-2-313, et seq.; S.C. Code § 36-2-313, et seq.; S.D. Codified
Laws § 57A-2-313, et seq.; Tenn. Code § 47-2- 313, et seq.; Tex. Bus.
& Com. Code § 17.50; V.T.C.A., Bus. & C. § 2.313, et seq.; Utah

12

 

 
ee OND

Oo fF “s DW tr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00963-DGC Document1 Filed 05/18/20 Page 13 of 15

Code § 70A-2-313, et seq.; Vt. Stat. Tit. 9A, § 2-313, et seq.; Va. Code

§ 8.2-313, et seq.; Wash. Rev. Code § 62A.2-313, et seq.; W. Va. Code

§ 46-2-313, et seq.; Wis. Stat. § 402.313, et seq.; and Wyo. Stat. §

34,1-2-313, et seq.

43. Asaresult of Defendant’s breach of warranty, Plaintiff and the Class
have suffered actual damages in an amount to be determined at trial.

SECOND CAUSE OF ACTION
Unjust Enrichment
(On behalf of Plaintiff and the Class)

44, Plaintiff incorporates the foregoing allegations as if fully set forth
herein.

45. Plaintiff and the other members of the Class conferred benefits on
Defendant by purchasing its Mon Cuisine meals.

46. Defendant has been unjustly enriched in retaining the revenues derived
from the purchases of the Mon Cuisine meals by Plaintiff and the Class.

47, Retention of those monies under these circumstances is unjust and
inequitable because Defendant’s labeling of the product was misleading to
consumers, which caused damages to Plaintiff and the Class because they would not
have purchased the product (or would have paid less for the product) had they
known the true nutrient facts.

48. Because Defendant’s retention of the non-gratuitous benefits conferred

on it by Plaintiff and the Class is unjust and inequitable, Defendant must pay

i3

 

 
oOo 6mDLUlUMNlUlU OO

oO

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00963-DGC Document1 Filed 05/18/20 Page 14 of 15

restitution to Plaintiff and the Class, as Ordered by the Court.
PRAYER FOR RELIEF

WHEREFORE, Plaintiff Sid Naiman, individually and on behalf of the Class,
prays for the following relief:

1. An order certifying the Class as defined above, appointing Plaintiff Sid
Naiman as the representative of the Class and appointing his counsel as Class
Counsel;

2. Adeclaratory judgment declaring that Defendant’s conduct violates
federal labeling requirements,

3. An award of actual monetary loss from such violations to be paid into
a common fund for the benefit of the Plaintiff and the other Class Members;

4. _ An injunction requiring Defendant and its agents to cease selling
mislabeled products, and otherwise protecting the interests of the Classes;

5. An award of reasonable attorneys’ fees and costs to be paid from the
common fund; and

6. Such other and further relief that the Court deems reasonable and just.

JURY DEMAND

Plaintiff requests a trial by jury of all claims that can be so tried.

Respectfully submitted,

14

 

 
wn & Ww bh

oO fo s N

10
11
12
13
14

15.

16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00963-DGC Document1 Filed 05/18/20 Page 15 of 15

Dated: May 18, 2020

SID NAIMAN, individually and on behalf of
all others similarly situated,

By: _/s/ Penny L. Koepke
One of Plaintiff's Attorneys

Penny L. Koepke
ploepke hoalaw. biz
axwell & Morgan, P.C.
4854 E. Baseline Road, Suite 104
Mesa, Arizona 85206

Telephone (480) 833-1001

Patrick H. Peluso*
ppeluso woodrowpeluso.com
Steph en A, Klein*
sklein@ @woodrowpeluso. com
Woodrow & Peluso, LLC
3900 East Mexico Ave., Suite 300
Denver, Colorado 80210
Telephone: 720) 213-0675
Facsimile: (303) 927-0809

Attorneys for Plaintiff and the Class

* Pro Hac Vice admission to be sought

15

 

 

 
